Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 1 of 30 PagelD 2448

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
JORDAN J. GADSON,
Petitioner,

VS. Case No. 3:17-cv-1377-J-20PDB

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

Respondents.

 

ORDER
I. INTRODUCTION
In his Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person
in State Custody (Petition) (Doc. 1), the pro se Petitioner, Jordan J. Gadson, is
challenging his state court (Duval County) conviction for murder in the first degree.
Respondents filed an Answer to Petition for Writ of Habeas Corpus (Response) (Doe.
20).!_ The Court advised Petitioner and gave him an opportunity to filea reply. See
Order (Doc. 6). Petitioner, in response, filed a Notice (Doc. 22) stating he would not

be filing a reply but would rely on the claims raised in his Petition.

 

‘ Respondents filed an Appendix (Doc. 20). The Court will refer to the Exhibits in the Appendix as

“Ex.” Where provided, the page numbers referenced in this opinion are the Bates stamp numbers at
the bottom of each page of the exhibit. Otherwise, the page number on the document will be
referenced. For the Petition and Response, the Court references the page numbers assigned by the
electronic filing system.

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 2 of 30 PagelD 2449

Il. EVIDENTIARY HEARING
“In a habeas corpus proceeding, the burden is on the petitioner to establish the

need for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep't of Corr., 834 F.3d 1299,

 

1318 (11th Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245 (2017). To be
entitled to an evidentiary hearing, the petitioner must allege “facts that, if true,
would entitle him to relief.” Martin v. United States, 949 F.3d 662, 670 (11th Cir.
2020) (quoting Aron v. United States, 291 F.3d 708, 715 (11th Cir. 2002)) (citation
omitted), cert. denied, 2020 WL 5883300 (U.S. Oct. 5. 2020). See Chavez v. Sec'y,
Fla. Dep't of Corr., 647 F.8d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears
the burden of establishing the need for an evidentiary hearing with more than
speculative and inconcrete claims of need), cert. denied, 565 U.S. 1120 (2012); Dickson
v. Wainwright, 683 F.2d 348, 351 (11th Cir. 1982) (same). |
If the allegations are contradicted by the record, patently frivolous, or based
upon unsupported generalizations, the court is not required to conduct an evidentiary
hearing. Martin, 949 F.3d at 670 (quotation and citation omitted). In this case, the
pertinent facts are fully developed in this record or the record otherwise precludes
habeas relief; therefore, the Court can "adequately assess [Petitioner's] claim[s]
without further factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th
Cir. 2003), cert. denied, 541 U.S. 1034 (2004). Petitioner has not met his burden as
the record refutes the asserted factual allegations or otherwise precludes habeas
relief. Therefore, the Court finds Petitioner is not entitled to an evidentiary hearing.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007).
2

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 3 of 30 PageID 2450

Ill. HABEAS REVIEW
In the Petition, Petitioner claims he is detained “in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The
Antiterrorism and Effective Death Penalty Act (AEDPA) governs a state prisoner's
federal petition for habeas corpus and “prescribes a deferential framework for
evaluating issues previously decided in state court[,]” Sealey _v. Warden, Ga.
Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020) (citation omitted), petition
for cert. filed, (U.S. Nov. 6, 2020), limiting a federal court’s authority to award habeas
relief. See 28 U.S.C. § 2254; Shoop v. Hill, 189 S. Ct. 504, 506 (2019) (per curiam)
(recognizing AEDPA imposes “important limitations on the power of federal courts to
overturn the judgments of state courts in criminal cases"). This limitation is
recognized by the Eleventh Circuit:
[federal courts] are prohibited from granting a state
prisoner’s habeas corpus petition unless the relevant state
court decision on the merits of the petitioner’s claim ‘was
contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the
Supreme Court of the United States,’ or (2) ‘was based on
an unreasonable determination of the facts in ight of the
evidence presented in the State court proceeding.’
James v. Warden, Holman Correctional Facility, 957 F.3d 1184, 1190 (11th Cir. 2020)
(quoting 28 U.S.C. § 2254(d)(1)-(2)). Further, federal court review is very narrow
and limited as follows:
A decision is “contrary to” clearly established federal
law if the state court applied a rule that contradicts

governing Supreme Court precedent, or if it reached a
different conclusion than the Supreme Court did in a case

3

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 4 of 30 PagelD 2451

involving materially indistinguishable facts. Williams v.
Taylor, 529 U.S. 362, 412-18, 120 S. Ct. 1495, 146 L.Ed.2d
3889 (2000). A state court decision involves an
“unreasonable application” of clearly established federal
law if the court identifies the correct legal principle but
apples it unreasonably to the facts before it. Id. “The
question under AEDPA is not whether a federal court
believes the state court’s determination was incorrect but
whether that determination was unreasonable — a
substantially higher threshold.” Schriro_v. Landrigan,
550 U.S. 465, 127 S. Ct. 1933, 167 L.Ed.2d 836 (2007). 4

James, 957 F.3d at 1190-91.

A state court's finding of fact, whether a state trial court or appellate court, is
entitled to a presumption of correctness under 28 U.S.C. § 2254(e)(1). “The state
court’s factual determinations are presumed correct, absent clear and convincing
evidence to the contrary.” Sealey, 954 F.3d at 1354 (quoting 28 U.S.C. § 2254(e)(1)).
This presumption of correctness, however, applies only to findings of fact, not mixed
determinations of law and fact. Brannan v. GDCP Warden, 541 F. App'x 901, 908-
904 (11th Cir. 2013) (per curiam) (recognizing the distinction between a pure question
of fact from a mixed question of law and fact), cert. denied, 573 U.S. 906 (2014).
Furthermore, the second prong of § 2254(d), requires this Court to “accord the state
trial court [determination of the facts] substantial deference.” Dallas v. Warden, 964
F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314
(2015)). As such, a federal district court may not supersede a state trial court’s

determination simply because reasonable minds may disagree about the finding. Id.

(quotation and citation omitted).

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 5 of 30 PagelD 2452

Of import, where there has been one reasoned state court judgment rejecting
a federal claim followed by an unexplained order upholding that judgement, federal
habeas courts employ a "look through" presumption: "the federal court should ‘look
through' the unexplained decision to the last related state-court decision that does
provide a relevant rationale. It should then presume that the unexplained decision
adopted the same reasoning." Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018)
(Wilson). ?
IV. INEFFECTIVE ASSISTANCE OF COUNSEL
Petitioner's claims of ineffective assistance of counsel are “governed by the

i

familiar two-part Strickland[v. Washington, 466 U.S. 668 (1984)] standard.” Knight

 

v. Fla. Dep't of Corr., 958 F.3d 1035, 1038 (11th Cir. 2020). In order for this
Petitioner to prevail on a claim of ineffective assistance of trial counsel, he must
satisfy the two-pronged Strickland test, requiring he show both deficient performance
(counsel's representation fell below an objective standard of reasonableness) and
prejudice (there is a reasonable probability that, but for counsel's unprofessional
errors, the result of the proceeding would have been different). Id. (quotation and
citation omitted). See Brewster v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019)
(reviewing court may begin with either component).
V. GROUND ONE
GROUND ONE:
The jury instructions given at Petitioner’s trial constituted

a constructive amendment of the indictment, in violation of
Petitioner’s Sixth Amendment rights.

5

 

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 6 of 30 PagelD 2453

Petition at 3 (capitalization omitted).

Petitioner complains that despite his objection, the trial court instructed the
jury on felony murder and as a principal, although the indictment charged Petitioner
with premeditated murder as the shooter, with no reference to felony murder or other
crime. Id.at 4. He notes, the jury returned a verdict of guilty to first degree murder
but found Petitioner did not possess or discharge a firearm. Id. Petitioner contends
that “[a]ll of the witnesses” testified Petitioner was the shooter whereas he testified

he was the driver and thought his co-defendants “might have been wanting to commit

a robbery.” Id.

The record demonstrates the following. The Indictment charged that
Petitioner, on or between January 22, 2007, and January 28, 2007, “unlawfully and
from a premeditated design to effect the death of Reginald Payne, did then and there
kill the said Reginald Payne, ... by shooting him and... [Petitioner] carried or had
in his possession a... handgun, and did discharge a firearm and... death or great
bodily harm was inflicted... [.]” Ex. A at 9. The record shows defense counsel
objected to the giving of instructions on felony murder and principals. Ex. B at 732-
34. Counsel argued the state’s whole case revolves around premeditation and its
theory that Petitioner was the shooter. Id. at 732-33. The court ruled:

[A]s to the principal theory, that has been discussed and
my understanding was that they were going on the

principal theory, if he wasn’t the actual shooter, that he 1
was a principal.

 

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 7 of 30 PagelD 2454

Id. at 733-34. The prosecutor confirmed: “[t]hat’s correct, Your Honor, since there’s
evidence that there are two gunman and probably two shooters, we've always been
going on that theory, even under premeditation.” Id. at 734.
In denying the objection to the felony murder instruction, the court opined: ,
And as to the felony murder Indictment, as I’m reading it,
the Indictment did not specify either premeditation or
felony murder, nor are they required to. So to the extent
that there’s any surprise in this case as to that subject, I

would have to find that that surprise was caused by your
chent who through his testimony raised this issue.[?]

The trial court's instructions included instructions for first degree
premeditated murder, felony murder, the law of principals and an independent act.
Id. at 815-822. The jury returned a verdict finding Petitioner guilty of first degree
murder while also finding he did not actually possess or discharge a firearm during

the commission of the offense. Id. at 840; Ex. A at 95-96.

 

2 Petitioner changed the theory of his defense, mid-stream, when, on cross examination, he altered
his story. In opening statement, defense counsel told the jury Petitioner was home with his mother.
Ex. B at 189. On direct examination, Petitioner testified he went out in his mother’s Dodge Durango
around 8:30 or 9:00 p.m. but returned home after about thirty minutes. Id.at659. He testified, after
returning home, he did not go out again that evening. Id. at 659-60. On cross-examination,
Petitioner testified he drove the car at 9:00 p.m. Id. at 670. Ina surprising move to apparently all
concerned, when asked where he was around midnight, Petitioner changed his story and testified he
was in the driver’s seat of the truck. Id. at 672-73. Not only did he admit he was the driver, he
testified he had lied to the jury and the detectives. Id. at 676,679. Petitioner said his co-defendants
were “probably fixing to rob” the victim. Id. at 681. Petitioner admitted he was a principal to
robbery. Id. On re-direct, Petitioner testified he was the driver of the truck that night and drove his
co-defendants home after the shooting. Id. at 685-86, 689.
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 8 of 30 PagelD 2455

On appeal, Petitioner’s appointed counsel filed an Anders? brief. Ex. D
Petitioner, in his pro se brief on appeal, claimed the trial court violated his
constitutional right under the Sixth Amendment to be informed of the nature and
cause of the accusation by broadening the jury instructions to include felony murder
and principal instructions when the indictment only alleged premeditation. Ex. E.
The First District Court of Appeal (1st DCA) affirmed per curiam. Ex. F. The
mandate issued April 6, 2009. Ex. G.

The 1st DCA’s decision is entitled to AEDPA deference. The decision was not
contrary to clearly established federal law, did not involve an unreasonable
application of clearly established federal law, and was not based on an unreasonable
determination of the facts. Therefore, ground one is due to be denied as AEDPA
deference is due and Petitioner is not entitled to habeas relief.

In the alternative, Petitioner is not entitled to habeas relief on this ground as
it has no merit. “[T]here is no requirement that the information inform the
defendant that he is being charged as a principal.” Shipp v. Sec’y, DOC, No. 3:09-
cev-266-J-37TEM, 2011 WL 2670007, at *15 (M.D. Fla. July 7, 2011) (citing Roberts v.
State, 813 So.2d 1016, 1017 (Fla. 1st DCA 2002) (per curiam) (concluding, if there is
sufficient evidence to support the instruction, it may be given, even if the defendant
was not charged with aiding and abetting)). It is immaterial whether the indictment

or information alleges the defendant committed the crime or was merely aiding or

 

3 Anders v. California, 386 U.S. 738 (1967).
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 9 of 30 PagelD 2456

abetting in its commission, so long as there is evidence to support the instruction.
Badgliacca v. Sec’y, Dep’t of Corr., No. 1:09-cv-152-MMP-GRJ, 2012 WL 4477938, at
“15 (N.D. Fla. Aug. 7, 2012) (not reported in F.Supp.2d) (rejecting the claim that the
giving of the instruction on principals constructively amended the indictment becumee
he was charged with offenses, not aiding and abetting, as there was sufficient
evidence presented at trial to support the instruction), report and recommendation
adopted by 2012 WL 4477707 (N.D. Fla. Sept. 28, 2012).

There was no unconstitutional constructive amendment of the indictment by
the trial court allowing the instruction on felony murder. In Florida, an indictment
which charges premeditated murder, “permits the State to prosecute under both the
premeditated and felony murder theories.” Dessaure v. Sec’y of Dep't of Corr., No.
2011 WL 6181942, at *31 (M.D. Fla. Dec. 13, 2011) (not reported in F.Supp.2d)
(quoting Parker v. State, 904 So.2d 370, 382-83 (Fla. 2005) (per curiam)). Indeed,
the Florida Supreme Court has repeatedly rejected such claims that notice is required
in the indictment that a felony murder theory is being pursued. Kearse v, State, 662
So.2d 677, 682 (Fla. 1995) (per curiam), cert. denied, 532 U.S. 945 (2001). Itis clear,
when there is competent, substantial evidence to support the conviction, it may be
“under either form of first-degree murder,” either felony murder or premeditation.
Kirkman v. State, 233 So.3d 456, 470 (Fla. 2018) (per curiam). As such, Petitioner

is not entitled to habeas relief on ground one and it is due to be denied.

WO

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 10 of 30 PagelD 2457

VI. GROUND TWO

GROUND TWO:

Trial counsel failed to advise Petitioner as to the nature of
the offense he was charged with, depriving him of his Sixth
Amendment right to counsel.

Petition at 5 (capitalization omitted).

Respondents contend this ground is unexhausted and procedurally defaulted.
Response at 32. Petitioner did not raise this issue in his original Rule 3.850 motion,
his amended motion, or his second amended motion. Respondents argue that
Petitioner has not shown cause and prejudice or that a fundamental miscarriage of
justice would result if the Court does not reach the merits of this ground. Id.

This Court should not entertain a federal petition unless the petitioner has
first exhausted his state court remedies. Castille v. Peoples, 489 U.S. 346, 349
(1989); Rose v. Lundy, 455 U.S. 509 (1982). A procedural default arises "when 'the

petitioner fails to raise the [federal] claim in state court and it is clear from state law

that any future attempts at exhaustion would be futile.” Owen v. Sec'y, Dep't of

 

Corr., 568 F.3d 894, 908 n.9 (11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d
1300, 1804 (11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010). The doctrine of

procedural default requires the following:

Federal habeas courts reviewing the
constitutionality of a state prisoner's conviction and
sentence are guided by rules designed to ensure that state
court judgments are accorded the finality and respect
necessary to preserve the integrity of legal proceedings
within our system of federalism. These rules include the
doctrine of procedural default, under which a federal court

10

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 11 of 30 PagelD 2458

will not review the merits of claims, including
constitutional claims, that a state court declined to hear
because the prisoner failed to abide by a state procedural
rule. See, e.g., Coleman,[] supra, at 747-748, 111 S. Ct.
2546; Sykes,[>] supra, at 84-85, 97 S. Ct. 2497. A state
court's invocation of a procedural rule to deny a prisoner's
claims precludes federal review of the claims if, among
other requisites, the state procedural rule is a nonfederal
ground adequate to support the judgment and the rule is
firmly established and consistently followed. See, e.g.,
Walker v. Martin, 562 USS. ----, ----, 181 S. Ct. 1120, 1127-
1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S.---,
----, 130 S. Ct. 612, 617-618, 175 L.Ed.2d 417 (2009). The
doctrine barring procedurally defaulted claims from being
heard is not without exceptions. A prisoner may obtain
federal review of a defaulted claim by showing cause for the
default and prejudice from a violation of federal law. See
Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

 

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

As there are allowable exceptions to the procedural default doctrine; "Tal
prisoner may obtain federal review of a defaulted claim by showing cause for the
default and prejudice from a violation of federal law[,]" | Martinez, 566 U.S. at 10
(citing Coleman, 501 U.S. at 750), and to demonstrate cause, a petitioner must show
some objective factor external to the defense impeded his effort to properly raise the
claim in state court. Wright v. Hopper, 169 F.3d 695, 703 (11th Cir.), cert. denied,
528 U.S. 934 (1999). If cause is established, a petitioner must then demonstrate
prejudice. To demonstrate prejudice, a petitioner must show "there is at least a

reasonable probability that the result of the proceeding would have been different

 

4 Coleman v. Thompson, 501 U.S. 722 (1991).

 

5 Wainwright v. Sykes, 433 U.S. 72 (1977).

11
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 12 of 30 PagelD 2459

had the constitutional violation not occurred." Owen, 568 F.3d at 908. In the
alternative, a petitioner may obtain review of a procedurally barred claim if he
satisfies the actual innocence “gateway” established in Schlup v. Delo, 513 U.S. 298
(1995). The gateway exception is meant to prevent a constitutional error at trial
from causing a miscarriage of justice and conviction of the actually innocent.
Kuenzel v. Comm’r, Ala. Dep't of Corr., 690 F.3d 1811, 1314 (11th Cir. 2012) (per
curiam) (quoting Schlup, 513 U.S. at 324), cert. denied, 569 U.S. 1004 (2013).

In addressing the question of exhaustion, this Court must ask whether the
claim was raised in the state court proceedings and whether the state court was
alerted to the federal nature of the claim:

Before seeking § 2254 habeas relief in federal court, a
petitioner must exhaust all state court remedies available
for challenging his conviction. See 28 U.S.C. § 2254(b), (c).
For a federal claim to be exhausted, the petitioner must
have "fairly presented [it] to the state courts." McNair v.
Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005). The
Supreme Court has suggested that a litigant could do so by
including in his claim before the state appellate court "the
federal source of law on which he relies or a case deciding
such a claim on federal grounds, or by simply labeling the
claim 'federal."" Baldwin v. Reese, 541 U.S. 27, 32, 124 S.
Ct. 1347, 158 L.Ed.2d 64 (2004). The Court's guidance in
Baldwin "must be applied with common sense and in light
of the purpose underlying the exhaustion requirement"-
namely, giving the state courts "a meaningful opportunity"
to address the federal claim. McNair, 416 F.3d at 1302.
Thus, a petitioner could not satisfy the exhaustion
requirement merely by presenting the state court with "all
the facts necessary to support the claim," or by making a
"somewhat similar state law claim." Kelley, [®] 377 F.3d at

 

6 Kelley v. Sec’y for the Dep’t of Corr., 377 F.3d 1317 (11th Cir. 2004), cert. denied,
545 U.S. 1149 (2005).

12
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 13 of 30 PagelD 2460

134-44. Rather, he must make his claims in a manner that

provides the state courts with "the opportunity to apply

controlling legal principles to the facts bearing upon (his)

[federal] constitutional claim." Id. at 1344 (quotation

omitted).
Lucas v. Sec'y, Dep't of Corr., 682 F.3d 13842, 1351-52 (11th Cir. 2012), cert. denied.
568 U.S. 1104 (2018). )

The record demonstrates Petitioner did not raise the claim of ineffective
assistance of counsel for failure to advise Petitioner as to the nature of the offense he
was charged with in his Rule 3.850 motion, amended motion, or second amended
motion. Upon review, the Court concludes Petitioner failed to raise this ground in
the state court system. It is clear from state law that any future attempts a
exhaustion of this ground would be futile. As such, Petitioner has procedurally
defaulted this ground for relief. It is significant for purposes of this Court’s review
that Petitioner has failed to show cause and prejudice or that a fundamental
miscarriage of justice will result if the Court does not reach the merits of ground two;
therefore, he has not demonstrated he meets the allowable exceptions to the
procedural default doctrine.
In conclusion, the Court finds the claim raised in ground two is unexhausted

and procedurally defaulted. Petitioner has neither shown cause and prejudice nor

that a fundamental miscarriage of justice will result if the claim is not addressed on

its merits. Consequently, ground two is due to be denied.

 

13
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 14 of 30 PagelD 2461

VII. GROUND THREE
GROUND THREE:
Counsel failed to investigate and present evidence of
Petitioner's innocence, and failed to move for mistrial,
depriving him of his Sixth Amendment right to counsel.
Petition at 7 (capitalization omitted).

In seeking habeas relief, Petitioner relies on three sub-claims: (1) counsel’s
failure to impeach Jarel Lewis; (2) counsel’s failure to move for a mistrial duviae
Leronnie Walton’s testimony as he committed perjury on the stand; and (3) counsel’s
failure to call witnesses (Arial Swan: Deanna Duffy; Derwin Lembrick; witnesses to
impeach Crystal Jones, like Detective B. F. Bowers, Devon Jones, and Anithone
McClain; Stephen Keeling; several witnesses staying in Petitioner's mother’s
apartment to corroborate Jasmine Graham’s and Petitioner's testimony that Jarel
Lewis was in the apartment the night of the shooting and therefore he did not testify
truthfully when he said he saw Petitioner get out of the vehicle with a gun and fin
after the victim). Petition at 14-18.

Upon review of the state court record, Petitioner exhausted this claim of
ineffective assistance of counsel by raising it in his second amended Rule 3.850
motion. Ex. H at 221-24. The trial court, after incorporating the argument and
references set forth in the state’s response, denied the claim of ineffective assistance
of counsel. Id. at 238-41. Notably, the state’s response referenced the two-pronged

Strickland standard. Id. at 134-35. The 1st DCA affirmed the decision of the trial

court. Ex. K.

14

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 15 of 30 PagelD 2462

SUBCLAIM ONE: counsel’s failure to impeach Jarel Lewis.

Petitioner complains his counsel’s performance was constitutionally deficient
because he did not play Lewis’s taped statements for the jury and present a false
confession expert to analyze the tapes. Petition at 7. Petitioner contends a false
confession expert would have aided the jury by identifying “the specific tactics that
might lead someone . . . to confess to something he did not do, and to accuse his friend
of something he did not do, simply to get the police to stop the interrogations.” ld.
Petitioner submits that Mr. Lewis did not change his story that he was at the
apartment until the detectives made “relentless threats of perjury and
inducements[.]” Id. at 8.

Petitioner concedes that counsel did impeach Mr. Lewis with some of the
inconsistencies in his statements, but Petitioner argues his counsel could have done
more with the videotaped confessions and sworn statement, including calling in a
false confession expert. Id. at 12. Petitioner argues, since Mr. Lewis was a evitied!
witness for the state, trial counsel should have made more of an effort to discredit his
testimony, asserting there was a reasonable probability that without Mr. Lewis’s
testimony, the outcome of the trial would have been different. Id. As such,
Petitioner complains that counsel’s performance was constitutionally deficient.

As noted above, Petitioner exhausted this ground by raising it in his second

amended Rule 3.850 motion, and the circuit court denied the motion. The lst DCA

affirmed without an opinion and explanation. Ex. K. The Court presumes the

15
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 16 of 30 PagelD 2463

appellate court adjudicated the claim on its merits, as there is an absence of any
indication of state-law procedural principles to the contrary.

Pursuant to Wilson, it is assumed the 1st DCA adopted the reasoning of the
trial court in denying relief. The state has not rebutted this presumption.
Accordingly, the Court concludes AEDPA deference is warranted.

Since the last adjudication is unaccompanied by an explanation, it ig
Petitioner's burden to show there was no reasonable basis for the state court to deny
relief. He has failed in this endeavor. Thus, the Court finds the state court's
adjudication of this claim is not contrary to or an unreasonable application of
Strickland or based on an unreasonable determination of the facts. As such, sub-
claim one is due to be denied.

Alternatively, the Court finds counsel performed reasonably, well within the
scope of permissible performance. Perfection is not the standard, and in this case,
defense counsel effectively cross examined Mr. Lewis. Ex. B at 578-99. On cross
examination, Mr. Lewis admitted he made a deal with the prosecutor that the
greatest sentence Mr. Lewis would receive would be fifteen years. Id. at 579. On
further examination, Mr. Lewis said he wanted to get out of jail and hoped, after
testifying, he would get probation or time served. Id. at 580. Additionally, Mr.
Lewis admitted that as part of his deal with the state, he would have to testify against
Petitioner. Id. Thus, defense counsel effectively showed Mr. Lewis was motivated

to testify as he did to obtain a deal that would get him out of jail.

16
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 17 of 30 PagelD 2464

Defense counsel also cross-examined Mr. Lewis about his previous sword
statements, although counsel did not “play” the taped statements for the jury, as
Petitioner suggests he should have done. Id. at 584. During extensive cross
examination, defense counsel inquired as to how Mr. Lewis did not tell the detectives
during his previous statement he was in the car with Petitioner around midnight
until after an hour or two of the interrogation. Id. at 586. Mr. Lewis agreed that
the detectives talked about “the fear factor” and placed Mr. Lewis in a room with Mr.
Gadson. Id. at 586-87. Mr. Lewis testified he was scared and nervous during the
lengthy interrogation. Id. at 587. Upon inquiry, he stated there was no plan the
night of the offense. Id. at 589. Of interest, Mr. Lewis said Mr. Swain never fired
his gun, although the physical evidence showed two different weapons were fired
during the offense. Id. at 591-92. Also, Mr. Lewis offered no explanation as to why
he had gun residue on his hands. Id. at 594. After in-depth questioning by defense
counsel, Mr. Lewis admitted he changed his story and lied to the police. Id. at 595.
Finally, Mr. Lewis described Danny Newton as being of similar height as Petitioner
and having a similar low haircut. Id. at 598-99.

The record demonstrates defense counsel adequately questioned Mr. Lewis,
attempting to discredit his testimony. Not only did defense counsel bring out the
fact that Mr. Lewis's story morphed and changed as he was interrogated, counsel
effectively showed Mr. Lewis was motivated to testify against Petitioner to receive a

beneficial deal from the state.

17
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 18 of 30 PagelD 2465

In conclusion, defense counsel’s performance did not fall below an objective
standard of reasonableness for failure to play the taped statements as counsel
thoroughly and effectively cross examined Mr. Lewis about his previous statements
to the detectives. Indeed, counsel was able to bring out the weaknesses in Mr.
Lewis's trial testimony. Defense counsel also managed to effectively attack Mr.
Lewis’s credibility and veracity through cross examination.

Under these circumstances, defense counsels’ performance cannot be deemed
deficient for failure to conduct a more vigorous cross examination or for failure to play
the taped statements for the jury. Although every attorney may not have chosen the
same approach or strategy, Petitioner’s counsel’s performance did not so undermine
the proper functioning of the adversarial process that Petitioner was deprived of a
fair trial. Petitioner has failed to establish that no competent counsel would ewe
conducted the cross examination as defense counsel did in this trial. The Court
concludes Petitioner has failed to satisfy the Strickland requirements and he is not
entitled to habeas relief on sub-claim one.

As for any failure to hire and present a false confession expert, Petitioner does
not satisfy the performance or prejudice prong of Strickland. Petitioner has not
overcome the strong presumption that any decision to forego obtaining an expert to
testify on the falseness of Mr. Lewis’s testimony fell within the wide range of
professional competence. Moreover, even if a false confession expert had testified,
“such would not have significantly diminished the incriminating effect of the other

evidence.” Simmons v. State, 105 So.3d 475, 493 (Fla. 2012) (per curiam). Simply,

18

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 19 of 30 PagelD 2466

Petitioner has not shown that counsel’s performance at trial was deficient in failing
to present a false confession expert, nor has Petitioner demonstrated a reasonable
probability that, had trial counsel presented an expert on false confessions, the
verdict would have been altered such that the probability was sufficient to undermine
the Court’s confidence in the result as the evidence against Petitioner was strong and
confirmed by his own testimony on cross examination when Petitioner changed his
own story to admit he was the driver of the vehicle and he thought his cohorts may
be going to rob the victim. As such, sub-claim one is due to be denied.

SUBCLAIM TWO: counsel’s failure to move for a mistrial when Leronnie Walton
committed perjury on the stand.

As previously noted, Petitioner exhausted this ground by raising it in his
second amended Rule 3.850 motion, and the circuit court denied relief. The 1st DCA
affirmed without an opinion and explanation. Ex.K. As there is an absence of any
indication of state-law procedural principles to the contrary, the Court presumes the
appellate court adjudicated the claim on its merits. The state did not rebut this
presumption. It follows that, pursuant to Wilson, the Court assumes the lst DCA
adopted the reasoning of the trial court in denying relief. As such, the Court applies
AEDPA deference to the 1st DCA’s decision.

Since the last adjudication is unaccompanied by an explanation, it is
Petitioner's burden to show there was no reasonable basis for the state court to deny

relief. He has not done so; therefore, the Court finds the state court’s adjudication

19

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 20 of 30 PagelD 2467

of this claim is not contrary to or an unreasonable application of Strickland or paged
on an unreasonable determination of the facts. Thus, sub-claim two will be denied.

Alternatively, the Court finds this claim has no merit. Leronnie Walton wes
called by the state, but he proved to be a witness that was easily discredited -
exhibited by his ever changing story. On direct, Mr. Walton attested Petitioner had
a gun that night and he shot the gun. Ex. B at 258-59, 264-65. Mr. Walton also
testified that about a week before trial, he spoke with Arial Swan or Dianna Duffy
and told them a different story. Id. at 271-72. Mr. Walton explained he told the
ladies Petitioner did not do it. Id. at 272. When asked if he told the women the
truth, Mr. Walton said he did not know. Id. Mr. Walton said he was scared fou
somebody else. Id. at 273. Defense counsel objected to the prosecutor’s onestion
about Mr. Walton’s fear, and defense counsel asked that the testimony be proffered
as counsel had just received this information through the state’s supplemental
disclosure with the names of the two women listed. Id. The state agreed to flesh
out Mr. Walton’s testimony through a proffer. Id. Eventually, he said he was
scared for his “baby’s momma.” Id. at 275.

An examination on proffer followed. Id. at 275-77. Mr. Walton testified on
proffer that he told the two women Petitioner did not do it so the women would leave
him alone. Id. at 275-76. On cross examination, still on proffer, Mr. Walton
testified the women did not pester him and he did not lie to them, he just “told them
what [he] told them[.]” Id. at 277. Thereafter, on cross examination, Mr. Walton’s

testimony changed again, and this time he said he never talked to the two women

20

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 21 of 30 PagelD 2468

and he just spoke with his “baby’s mother[.]” Id. at 288. Later, Mr. Walton
reiterated that he did not talk with Arial Swan and Deanna Duffy. Id. at 317.

The jury witnessed Mr. Walton’s conflicting statements, and the record shows
the jury disbelieved Mr. Walton’s testimony that Petitioner shot a gun the night of
the offense, as exhibited by the jury’s verdict that Petitioner did not possess a firearm
during the commission of the offense. Ex. A at 95-96. There is no reasonable
probability that Mr. Walton’s testimony affected the judgment of the jury that
Petitioner shot and killed the victim as the jury flatly rejected this testimony of Mr.
Walton.

The record demonstrates Petitioner’s performance was reasonable. Counsel
quickly objected when Mr. Walton said he was scared for someone else. The state.
agreed to proffer his testimony on the subject. Thereafter, through his cross
examination of Mr. Walton, defense counsel convinced the jury that Mr. Walton’s
testimony was not just circumspect, it was not substantially worthy of belief. As
such, defense counsel’s performance was not constitutionally deficient for failure to
move for a mistrial or to strike Mr. Walton’s testimony, and Petitioner has failed to
satisfy the performance prong of Strickland. Furthermore, Petitioner has failed to
show a reasonable probability that the outcome of the proceeding was negatively
affected by counsel’s performance. Consequently, he has failed to satisfy the
prejudice prong of Strickland. Confidence in the outcome of the proceedings has not

been undermined and Petitioner is not entitled to habeas relief on this ground.

21
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 22 of 30 PagelD 2469

SUBCLAIM THREE: counsel’s failure to call witnesses.

Petitioner exhausted his state court remedies by raising this claim in his
second amended Rule 3.850 motion, and after the circuit court denied relict
appealing the matter to the 1st DCA. The lst DCA summarily affirmed the trial
court's decision. Ex. K. The state court’s decision is entitled to AEDPA deference
as it is not inconsistent with Supreme Court precedent, the adjudication of the claim
is not contrary to or an unreasonable application of Strickland or based on an
unreasonable determination of the facts. Giving AEDPA deference, as this Court
should, the Court finds Petitioner is not entitled to habeas relief.

Upon review of the record, counsel’s performance fell well within the broad
range of reasonable assistance under prevailing professional norms. The decision as
to whether to present witness testimony is a strategic one, left within trial counsel’s
domain. Chaflin v. Sec’y, Dep’t of Corr., No. 6:09-cv-2055-Orl-81KRS, 2011 WL
280940, at *3 (M.D. Fla. Jan. 26, 2011) (not reported in F.Supp.2d). Counsel is given
wide latitude in making strategic decisions, and in this instance, counsel’s
performance did not fall outside the norm. Thus, the performance was not
constitutionally deficient under these circumstances and Petitioner is not entitled to
habeas relief.

The purported witnesses in question are Arial Swan, Mr. Walton’s sister-in-
law; Deanna Duffy, Mr. Walton’s mother-in-law; Derwin Lembrick; B. F. Bowers;

Devon Jones, Kevin Jones’ brother; Anthony McClain; Officer Steven Keeling:

22

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 23 of 30 PagelD 2470

Samuel Stinson; Telvin Kennedy; D. J. Gordan; and Immanuel Williams. Petition
at 14-18. The circuit court, in denying the post-conviction motion, opined:

In its response to Defendant’s motion, the state
addressed each claim in Defendant’s Amended Motion for
Postconviction — Relief. This Court has reviewed
Defendant’s Amended Postconviction Motion and Second
Amended Postconviction Motion, as well as the state’s
Response, and concludes that the state has demonstrated,
by its legal argument and references, that the record
refutes Defendant's claims. When viewed in the context
of the entire record, each allegedly deficient act by counsel
appears reasonably calculated to advance a legitimate
interest of Defendant or not to have resulted in prejudice.
This Court incorporates the argument and
references set forth in the state’s Response and
attaches portions of the record to support the state’s
references.

Ex. H at 240 (citations omitted) (emphasis added).
Since the state court incorporated the argument and references from the state’s
Rule 3.850 response, this Court too will look to that response. It reads:

Counsel claims that trial counsel was deficient for
failing to call Arial Swain and Deanna Duffy, who each
would have testified that Leronnie Walton told them that
Jordan Gadson did not shoot Reginald Payne. Walton had
already testified that he told Swain and Duffy that Jordan
was not the shooter. The Motion claims to know
additional facts regarding what Ms. Swan and Ms. Duffy
would have testified to at trial, but there are no attached
affidavits or other evidence to establish the substance of
M[s]. Swain’s or Ms. Duffy’s testimony.

Counsel alleges Mr. Eler should have called Derwin
Lembrick about his knowledge of the shooting. There is
no allegation that trial counsel was given information
regarding Derwin Lembrick, and the substance of the
Defendant's direct examination suggests that the
Defendant never told his attorney about Derwin Lembrick

23

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 24 of 30 PagelD 2471

as a witness. The Defendant’s Motion then contradicts
itself; in the earlier allegation regarding newly discovered
evidence, the Defendant alleged “Lembrick likely would
have tried to avoid speaking about the crime because of his
close friendship with Danny.” (Defs Amended Motion at
18). In the present ineffective assistance of counsel
allegation, “Lembrick would have spoken with trial counsel
had he been approached.” (Def's Amended Motion at 29).
Mr. Gadson cannot have it both ways: Derwin Lembrick’s
testimony either was discoverable at the time, or it was not.

Ex. H at 138.
The court continued:

Counsel claims Mr. Eler should have called
Detective Bowers to show an inconsistency in witness
testimony of Crystal Jones. To obtain a hearing on this
matter, the Defendant’s burden is to show what testimony
counsel would have elicited from the witness and how the
failure to present that testimony prejudiced the defendant.
Nelson v. State, 875 So.2d 579, 583 (Fla. 2004). On the
stand Mrs. Jones stated she was “positive” about “what
[she] heard Mr. Payne say that night to [her].” (Trial Tr.
at 208). Detective Bowers’ report states that Mrs. Jones
“believed” that she heard the Victim say the name
“Jordan.” The Defendant has not indicated to what extent
Detective Bowers could have elaborated on this point, or
how it is truly inconsistent between Mrs. Jones saying she
“believed” or she was “positive” that the Victim had said
the name Jordan.

Ex. H at 138-39.
Finally, the court concluded with the following:

Defense Counsel claims Mr. Eler should have called
Devon Jones, or multiple other witnesses in the defense
case. Failure to present cumulative testimony, or failure
to present every person who has knowledge of an event
does not rise to the level of ineffective assistance of counsel.
Coleman y. State, 718 So.2d 827, 829 (Fla 4th DCA 1998),
citing Jennings v. State, 583 So.2d 316, 321 (Fla. 1991).

24

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 25 of 30 PagelD 2472

Regarding the failure to call witness Devon Jones, there is
no indication he would have done anything but reiterate
Kevin Jones’ testimony. Kevin Jones stated that his
mother, Crystal Jones, was never close enough to the
Victim to hear what he said. (Trial Tr. at 634). This
effectively impeached Crystal Jones and there is no
affidavit or record evidence that Devon Jones would have
testified in a way that elaborated on what Kevin Jones
testified.

The defense called Jasmine Graham to testify that
Jarel Lewis never left the house the entire night. (Trial
Tr. at 635-38). The additional witnesses listed in the
Defendant’s motion would have testified similarly, and
would have been cumulative. See Coleman, 718 So.2d at
829. Even had these additional witnesses testified about
where Jarel Lewis was the night of the murder, it would
not have impacted the verdict. Again, the verdict reflects
the very real possibility that the jury disbelieved Jarel
Lewis, so further impeachment against him would not have
produced a different result at trial.

Ex. H at 139.

The Court is not convinced that failure to call the witnesses suggested by
Petitioner amounted to deficient performance. With regard to Arial Swain and
Deanna Duffy, Mr. Walton testified on direct that he told them Petitioner was not the
shooter. Their testimony would have simply reiterated this information. Devon
Jones’ testimony would have reiterated his brother's testimony that the brothers did
not hear the victim say the name Jordan and Crystal Jones was not close enough to
hear the victim speak. The additional witnesses listed who were inside Petitioner's
mother’s house would have contributed cumulative testimony to Jasmine Graham’s
testimony. To the extent Detective Bowers could have said Crystal Jones said she

believed the victim said the name Jordan compared to Ms. Jones’ trial testimony that

25
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 26 of 30 PagelD 2473

she was positive she heard the name Jordan would also have amounted to cumulative
testimony, and if not cumulative, not entirely inconsistent. Thus, any failure to call
Detective Bowers did not fall below the broad range of reasonable assistance under
prevailing professional norms.

Finally, any failure of counsel to call the additional witnesses listed by
Petitioner did not deprive Petitioner of his Sixth Amendment right to elfective
assistance of counsel. Indeed, the failure to present corroborating evidence does fot

amount to deficient performance of counsel. Haag v. Sec’y, Dep’t of Corr., No. 8:14-

 

cv-1794-T-35AEP, 2017 WL 6550884, at *14 (M.D. Fla. Sept. 25, 2017) (not reported
in F. Supp.) (‘Failure to present cumulative evidence is not ineffective assistance of
counsel.”) (citation omitted). See Reaves v. Sec’y, Fla. Dep’t of Corr., 872 F.3d 1137,
1157 (11th Cir. 2017), cert. denied, 138 S. Ct. 2681 (2018) (same). As such, the
decision not to call witnesses that would have provided cumulative testimony was not
so patently unreasonable that no competent attorney would have made that decision.

The circuit court’s decision shows the court was not convinced Petitioner had
told his counsel about Derwin Lembrick or the fact that Mr. Lembrick was a witness
at the scene. The court referenced Petitioner's testimony on direct examination
which supported the court’s conclusion that Petitioner never told his attorney about
Mr. Lembrick as a potential witness as Petitioner, on direct examination, insisted he
was not present at the scene of the crime and was at his mother’s house at that time.

Therefore, the defense’s theory of the case had been Petitioner was not present at the

26
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 27 of 30 PagelD 2474

scene of the crime at the time of the offense and the defense would not have called
someone to state he was present.

The Court finds the state court’s determination is consistent with federal
precedent. The Ist DCA’s decision, although unexplained, is entitled to AEDPA
deference. Applying the look through presumption described in Wilson, the state
court’s ruling is based on a reasonable determination of the facts and a reasonable
application of the law. In short, the state court’s adjudication of the claim is not
contrary to or an unreasonable application of Strickland and its progeny or based on
an unreasonable determination of the facts. Thus, sub-claim three is due to be
denied.

VII. GROUND FOUR
GROUND FOUR:

Cumulative effect of counsel's deficient performance, [sic]
deprived him of his Sixth Amendment right to counsel.

Petition at 19 (capitalization omitted).

Petitioner asserts, combining all of his claims of ineffective assistance of trial
counsel, the alleged deficiencies, as a whole, amount to ineffective assistance of
counsel. Id. Generally, Petitioner exhausted this ground in the state-court
system.’ Ex. H at 186-87. The circuit court denied relief. Id. at 238-40. The 1st

DCA affirmed. Ex. K.

 

7 The record demonstrates Petitioner did not raise the claim of ineffective assistance of counsel for
failure to advise Petitioner as to the nature of the offense he was charged with in his Rule 3.850 motion,
amended motion, or second amended motion; therefore, as it was not presented to the court, the circuit

27

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 28 of 30 PagelD 2475

To the extent Petitioner exhausted this claim in the state court system, the
decision of the 1st DCA is entitled to deference. This Court will “look through” the
unexplained decision of the 1st DCA to the circuit court’s decision denying post-
conviction relief, assuming the unexplained decision adopted the same reasoning ais
the circuit court. This Court presumes the lst DCA adjudicated the claim on its
merits, as there is an absence of any indication of state-law procedural principles to
the contrary. Since the last adjudication is unaccompanied by an explanation, it is
Petitioner’s burden to show there was no reasonable basis for the state court to deny
relief. He has failed to do so. The Court finds the state court’s adjudication of this
claim is not contrary to or an unreasonable application of Strickland or based on an
unreasonable determination of the facts. As such, Petitioner is not entitled to
habeas relief on this claim of cumulative error of counsel.

After considering the grounds raised in the Petition, this Court finds the state
court decision passes AEDPA muster as singularly or cumulatively, the proposed
deficient conduct does not meet the Strickland standard and the records shows
Petitioner was not deprived of a fair proceeding. Therefore, Petitioner is not entitled
to habeas relief on this ground.

Alternatively, after a thorough review of the record and the pleadings,
Petitioner has not demonstrated any of his trial counsel's alleged errors, considered

alone, rise to the level of ineffective assistance of counsel: therefore, there are no

te

 

court did not address that particular claim of ineffective assistance of counsel.

28

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 29 of 30 PagelD 2476

errors to accumulate, and Petitioner is not entitled to habeas relief. See Spears v.
Mullin, 343 F.3d 1215, 1251 (10th Cir. 2003) (when the sum of various zeroes remains
zero, the claim of prejudicial effect of cumulative errors is nil and does not support
habeas relief), cert. denied, 541 U.S. 909 (2004). As the threshold standard of
Strickland has not been met, Petitioner has failed to demonstrate that his trial was
fundamentally unfair and his counsel ineffective. Moreover, the Court finds
Petitioner has not shown specific errors which undermine the conviction in their
cumulative effect; therefore, he has failed to demonstrate prejudice.

Upon consideration of the entire record before the Court, the Court finds
Petitioner failed to present sufficient separate and individual ineffective assistance
of counsel claims; therefore, even considered cumulatively, his assertions do not
render the claim of ineffective assistance of counsel sufficient. Robertson v. Chase,
No. 1:07-CV-0797 RWS, 2011 WL 7629549, at *23 (N.D. Ga. Aug. 12, 2011) (not
reported in F.Supp.2d) (citations omitted), report and recommendation adopted by
2012 WL 1038568 (N.D. Ga. Mar. 26, 2012), aff'd by 506 F. App'x 951 (11th Cir. 2013),
cert. denied, 571 U.S. 842 (2013). Consequently, Petitioner is not entitled to habeas
relief on this Sixth Amendment claim.

Therefore, it is now

ORDERED AND ADJUDGED:

1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

2. This action is DISMISSED WITH PREJUDICE.

3. The Clerk shall enter judgment accordingly and close this case.

29

 
Case 3:17-cv-01377-HES-PDB Document 25 Filed 11/20/20 Page 30 of 30 PagelD 2477

4. If Petitioner appeals the denial of his Petition for Writ of Habeas Corpus
(Doc. 1), the Court denies a certificate of appealability. Because this Court
has determined that a certificate of appealability is not warranted, the Clerk shall
terminate from the pending motions report any motion to proceed on appeal as a
pauper that may be filed in this case. Such termination shall serve as a denial of the

motion.

DONE AND ORDERED at Jacksonville, Florida, this /% day of

Mas AZ

UNITED STATES DISTRICT JUDGE

Ma

November, 2020.

sa 11/17

c

Jordan J. Gadson
Counsel of Record

 

8 This Court should issue a certificate of appealability only if a petitioner makes "a substantial
showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).. To make this substantial
showing, Petitioner "must demonstrate that reasonable jurists would find the district court's
assessment of the constitutional claims debatable or wrong," Tennard v. Dretke, 542 U.S. 274, 282
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that "the issues presented were
‘adequate to deserve encouragement to proceed further," Miller-El v. Cockrell, 537 U.S. 822, 335-36
(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration, this Court
will deny a certificate of appealability.

30

 
